 


109 HRES 845 : Requesting the President and directing the Secretary of Defense and the Attorney General to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution, documents relating to the termination of the Department of Justice’s Office of Professional Responsibility’s investigation of the involvement of Department of Justice personnel in the creation and administration of the National Security Agency’s warrantless surveillance program, including documents relating to Office of Professional Responsibility’s request for and denial of security clearances.
U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 204 
109th CONGRESS 
2d Session 
H. RES. 845 
[Report No. 109–528] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2006 
Mr. Hinchey (for himself, Mr. Waxman, Mr. Lewis of Georgia, and Ms. Woolsey) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
 
June 26, 2006 
Additional sponsors: Ms. Lee, Mr. Stark, Mr. Capuano, Mr. Serrano, and Mr. Kucinich 
 
 
June 26, 2006 
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Requesting the President and directing the Secretary of Defense and the Attorney General to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution, documents relating to the termination of the Department of Justice’s Office of Professional Responsibility’s investigation of the involvement of Department of Justice personnel in the creation and administration of the National Security Agency’s warrantless surveillance program, including documents relating to Office of Professional Responsibility’s request for and denial of security clearances. 
 
 
That— 
(1)the President is requested to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution, all documents, including telephone and electronic mail records, logs and calendars, personnel records, and records of internal discussions in the possession of the President relating to the termination of the Department of Justice’s Office of Professional Responsibility’s investigation of the involvement of Department of Justice personnel in the creation and administration of the National Security Agency warrantless surveillance program, including documents relating to Office of Professional Responsibility’s request for and denial of security clearances;  
(2)the Secretary of Defense is directed to transmit to the House of Representatives, not later than such date, all documents, including telephone and electronic mail records, logs and calendars, and records of internal discussions in the possession of the Secretary of Defense, relating to that investigation’s termination, including documents relating to the Office of Professional Responsibility's request for and denial of security clearances; and  
(3)the Attorney General is directed to transmit to the House of Representatives, not later than such date, all documents, including telephone and electronic mail records, logs and calendars, records of internal discussions, and reports in the possession of the Attorney General, relating to that investigation’s termination, including documents relating to Office of Professional Responsibility’s request for and denial of security clearances.  
 
 
June 26, 2006 
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed 
